COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-066-CV


IN RE BRADY RANDALL HALE                                               RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

application for telephone conference.

        The court is of the opinion that the petition for writ of mandamus should

be dismissed for want of jurisdiction. Accordingly, relator’s petition for writ of

mandamus is dismissed for want of jurisdiction. The application for telephone

conference is dismissed as moot.

                                                    PER CURIAM


PANEL: CAYCE, C.J.; MCCOY and MEIER, JJ.

DELIVERED: March 5, 2009


   1
       … See Tex. R. App. P. 47.4.